Citation Nr: 0814325	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-07 361	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
postoperative lumbar disc disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1972 to January 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  



FINDING OF FACT

The veteran's lumbar disc disease is presently manifested by 
subjective complaints of recurring episodic exacerbations of 
pain resulting in severe limitation of lumbar motion.  
Objectively, there is no evidence of ankylosis or 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest within the previous 12 month period.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
post operative lumbar disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5293 (2002); 38 C.F.R. § 4.71a, 
DCs 5235-5243 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The veteran's postoperative lumbar disc disease is currently 
rated as 40 percent disabling under DC 5293.  

Under DC 5293, a 40 percent evaluation is warranted for 
intervertebral disc syndrome manifested by severe; recurring 
attacks with intermittent relief of intervertebral syndrome 
which provides a maximum 60 percent evaluation for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc), little intermittent relief.  38 C.F.R. 
§ 4.71a.

Alternatively, ratings were available based on limitation of 
motion of the lumbar spine rated under DC 5292 which provides 
a maximum 40 percent rating for severe limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a.  Diagnostic Code 
5295 provides for a maximum 40 percent evaluation for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign; marked limitation 
of forward bending in the standing position; loss of lateral 
motion with osteoarthritic changes; or narrowing or 
irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a.

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised effective September 
26, 2003. 68 Fed. Reg. 51,456 (Aug. 27, 2003).  These changes 
are listed under DCs 5235 to 5243, with DC 5243 now embodying 
the recently revised provisions of the former DC 5293 (for 
intervertebral disc syndrome).  All applicable versions of 
the rating criteria will be considered, but the new criteria 
may only be applied as of their effective date (i.e., at no 
earlier date). See VAOPGCPREC 3-2000.

Under the new criteria, a 40 percent rating is assigned for 
when either forward flexion of the thoracolumbar spine is 30 
degrees or less, or when there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine, 
and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  38 C.F.R. § 4.71a, (2007).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under the appropriate diagnostic code.  
See Note 1, General Rating Formula for Disease and Injuries 
of the Spine, 38 C.F.R. § 4.71a, (2007).


Factual Background and Analysis

The RO received the veteran's claim for an increased rating 
in February 2003.  

In support of the veteran's current claim for increase is a 
May 2003 VA examination report.  The examiner noted the 
veteran's history of multiple surgeries, including the most 
recent in May 2002.  Although there was slight improvement, 
the veteran continued to have constant dull pain radiating to 
his right buttock and right leg.  He denied any bowel or 
bladder dysfunction.  The veteran reported that he was unable 
to perform many of activities such as yard work or minor 
repairs.  Prolonged standing and sitting were also a problem.  
Bending was also difficult and he was unable to run or jump.  
He takes Tylenol for the pain and was prescribed a back brace 
and physical therapy.  Examination revealed the thoracic 
spine was convex.  The veteran could only flex to 30 degrees, 
hyperextend to 20 degrees, lateral bend to 30 degrees 
bilaterally and rotate to 30 degrees.  Muscle strength was 
4/5.  

A report from the veteran's chiropractor, dated April 2004, 
noted the veteran well exceeded the 40 percent disability 
rating as he had progressive disability, weakness, pain and 
loss of function.  He was very limited in his activities of 
daily living and needed bed rest routinely due to pain.  He 
had reoccurring radiculopathy, loss of muscle strength, loss 
of heel walk, muscle spasms in the low back and lower 
extremity, and very little relief of his pain.  

Additional outpatient treatment records show the veteran 
continued to be evaluated throughout 2004 for chronic low 
back pain with acute exacerbations.  Clinical findings 
included limited back extension to 20 degrees and forward 
flexion to the distal shin.  Straight leg raise varied 
between 45 and 90 degrees.  There was no numbness or weakness 
of his legs.  Lasegue's test was negative for sciatica.  

On VA examination in May 2004, the veteran complained of 
decreased strength and that he had fallen twice as a result.  
The pain was continual and he required the use of cane and a 
walker when it was worse.  There was significant functional 
limitation in both leisure and daily activities.  On 
examination the veteran walked with a markedly antalgic gait.  
There was a well healed lumbar vertical scar that was not 
tender, depressed, adherent, or disfiguring.  There was 
tenderness to palpation over the thoracolumbar spine and 
paraspinous area.  Forward flexion was to 60 degrees, 
hyperextension to 15 degrees, rotation bilaterally to 15 
degrees, and lateral bending to 15 degrees.  Straight leg 
raising was positive bilaterally from a sitting position.  
Deep tendon reflexes were 2+ bilaterally.  

Private treatment records show that in June 2005, the veteran 
underwent surgery for left L3-4 disc extrusion with a large 
fragment on the back of the L4 vertebral body. These records 
also indicate absent reflex in the left knee and ankle.  In 
June 2006 the veteran underwent additional surgery for 
recurrent left L3-4 disc extrusion.  

During VA examination in August 2006, the veteran's primary 
complaint of chronic pain remained the same.  He also 
complained of left leg numbness, fatigability, lack of 
endurance, instability, weakness, and giving out of the left 
leg.  He used a cane regularly and on occasion a walker.  He 
experiences flare-ups every 2-3 months that lasts for a week 
and require him to use a wheelchair.  He stated that he had 
been prescribed bedrest for 10 days by his physician.  His 
daily activities were modified and he was unable to do 
household chores, yard work or minor repairs.  Recreational 
activities, such as golf, fishing and bowling were limited.  

On examination the spine was nontender to palpation.  He had 
reduced lordosis of the lumbar spine.  Flexion of the spine 
was painful at 40 degrees, limited to 30 degrees by pain, 
fatigability and lack of endurance.  Extension was painful at 
5 degrees, lateral bending limited to 20 degrees bilaterally, 
limited to 10 degrees by pain.  Rotation was to 30 degrees 
bilaterally, limited to 5 degrees, by pain.  Straight leg 
raising was 80 degrees on the right and 45 degrees on the 
left.  Muscle strength was normal in the right lower 
extremity and significantly weakened in the left at 3/5.  
Deep tendon reflexes were 2+ on the right patellar, on right 
ankle jerk and on left ankle jerk reflex.  The left patellar 
reflex was absent.  Sensation was intact on the right and 
increased on the left.  

In October 2006, the RO assigned a separate evaluation under 
DC 8520 for radiculopathy of the left lower extremity as 
associated with the veteran's postoperative lumbar disc 
disease.  In January 2007, the RO increased that rating to 40 
percent.

Of some significance is a private medical report dated 
January 2007.  The veteran underwent neurological testing 
which revealed polyradiculopathy with pronounced involvement 
of the L4 innervated muscles.  

During VA examination dated in April 2007, the veteran 
complained that his back had worsened since the last 
examination.  He had mild to moderate straightening of the 
lordosis of the lumbar spine and moderate tenderness of the 
left paraspinal muscles.  Forward flexion was to 40 degrees, 
with hyperextension to 20 degrees, bending to 30 degrees 
bilaterally, and rotation to 30 degrees, bilaterally.  All of 
these ranges of motion were with pain and grimaces.  The 
veteran lost 10 degrees in forward flexion and 10 degrees in 
right lateral bending primarily due to pain and to a lesser 
extent weakness, fatigability and lack of endurance.  He 
could not walk on his heels or toes.  Deep tendon reflexes 
were deceased in the left lower extremity with 0 to 1+ 
amplitude.  Motor strength was also decreased with 3 to 5/5 
in the left lower extremity.  Sensory function was decreased 
in the left leg tested with pinprick and dull sensation.  

In July 2007, the RO assigned a separate evaluation under DC 
8520 for radiculopathy of the right lower extremity 
associated with the veteran's postoperative lumbar disc 
disease.

The Board has considered evaluation of the veteran's back 
disability under all potentially appropriate diagnostic codes 
to determine whether an evaluation higher than 40 percent can 
be assigned.  

However, clinical findings to support a higher evaluation 
under the new criteria have not been demonstrated.  The 
evidence is negative for findings of ankylosis of the 
thoracolumbar spine under DC 5237.  

With respect to a higher rating based on the frequency and 
extent of incapacitating episodes (defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician), while the record does reflect 
continued complaints of radiating low back pain, these 
complaints have not been shown to require that the veteran 
remain in bed, prescribed or otherwise, for any period 
approaching a total duration of at least six weeks during the 
past 12 months to justify a 60 percent under revised DC 5243.

Considering the former criteria, the evidence describes a 
fairly consistent pattern of symptomatology and 
manifestations.  VA examination findings include markedly 
antalgic gait, numbness, diminished reflexes, sensation and 
strength in the left lower extremity, and muscle spasms.  The 
veteran has also repeatedly shown evidence of radiculopathy, 
and had positive straight leg findings noted throughout these 
reports.  While such symptoms constitute evidence of 
neurologic impairment, the Board notes that separate 10 and 
40 percent ratings already have been assigned for 
radiculopathy in the both lower extremities as the 
neurological manifestations of the lumbar disc disease.  
Since DCs 8620 and 8520 already account for this 
symptomatology, to assign a 60 percent evaluation for 
pronounced intervertebral disc syndrome would constitute 
pyramiding (or awarding benefits for the same disability 
twice), contrary to the provisions of 38 C.F.R. § 4.14 
(2007).  Therefore, an increased evaluation under DC 5293 
based on the neurological symptoms is not warranted.  

The Board notes that pain has been demonstrated with range of 
motion testing of the lumbar spine.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204 -07 
(1996).  However, the evidence of record is negative for any 
objective showing of significant increased functional 
impairment due to those reports of pain other than that 
contemplated by the current rating.  The Board also does not 
dispute the veteran's contentions that his back disability 
has caused him to alter his lifestyle and has restricted his 
activities.  Even so, such complaints have been taken into 
consideration in the decision to assign a 40 percent 
evaluation.  Further, the record shows that throughout the 
pendency of this appeal, the veteran's disability has 
remained uniform and that a higher rating is not warranted.

Finally, the Board notes that the regular schedular standards 
contemplate the symptomatology shown.  Thus, the evidence of 
record does not reflect any factor which takes the veteran 
outside of the norm, or which presents an exceptional case 
where his currently assigned disability rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996);  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  The appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In a March 2003 letter the RO informed the veteran of its 
duty to assist him in substantiating his claim, and the 
effect of this duty upon his claim.  The letter pre-dated the 
RO's rating decision in June 2003.  See also VCAA letters 
dated in dated in March 2004, July 2006, and March 2007.

The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

More recently, the U.S. Court of Appeals for Veterans Claims 
concluded that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While the veteran was clearly not provided this more detailed 
notice in the aforementioned letters, the Board finds that he 
is not prejudiced by this omission in the adjudication of his 
increased rating claim.  Recent VCAA notice letters in March 
2004, July 2006 and March 2007, were followed by 
readjudication of the claim in the SSOCs dated January 2007 
and October 2007, all of which contain a list of the evidence 
considered, a summary of adjudicative actions, included all 
pertinent laws and regulation, including the criteria for 
evaluation of the veteran's lumbar disc disease, and an 
explanation for the decision reached.  Thus, the purposes of 
the notice requirements have not been frustrated and any 
error in failing to provide additional notice has not 
affected the essential fairness of the adjudication process 
because the veteran had actual knowledge of what information 
and evidence is needed to establish his claims.  See Sanders 
supra.  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim 
herein is being denied, such matters are moot.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA and non VA treatment 
reports, and VA examinations are of record.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Accordingly, the Board finds that VA met its duty to assist 
under the VCAA.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An evaluation in excess of 40 percent for postoperative 
lumbar disc disease is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


